Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The best prior art of record is Ohnemus (US 8,706,530, cited in non-final rejection dated 10/29/20) including a patient interface system which obtains measurements with a plurality of subjects for determining a health score for each respective patient.  This health score considers weighting factors (e.g., physical activity, lifestyle data) and adjusts the calculated health score based on these factors.  Ohnemus discloses comparison of these calculated values (e.g., col 11, ln 53-col 12, ln 35) between multiple patients, but does not define that the effort parameter is directly indicative of an exertion level, nor that the translation of the first effort parameter to the second effort parameter such that the translation enables quantification of the exertion level of the first subject in terms of the exertion level of the second subject.  These recited features, in combination with other recited elements, renders the claims allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799